Citation Nr: 1705929	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-31 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial rating higher than 10 percent for uterine fibroids status post-myomectomy with mittelschmerz.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an  October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for uterine fibroids status post-myomectomy and assigned a noncompensable disability rating.  The Veteran appealed for a higher rating.  In an August 2011 rating decision, the RO granted service connection for mittelschmerz and rated mittelschmerz and uterine fibroids status post-myomectomy as a single disability.  The RO assigned a 10 percent rating, effective July 1, 2008, the date of claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her uterine fibroids status post-myomectomy with mittelschmerz is more disabling than currently evaluated because despite treating the disability with medication, the condition is productive of persistent severe pain that does not respond to treatment, and that she also suffers from and mood swings.

A July 2009 VA treatment note recorded complaints of continued painful and heavy periods.  The clinician noted severe mittelschmerz  treated with Darvocet.  Pelvic examination showed that the uterus was enlarged.  A diagnosis of large fibroids and severe mittelschmerz was provided.  The clinician concluded that the best treatment for her disorder was stopping ovulation.  However, since she was undergoing on anticoagulation treatment, the use of birth control pills was contraindicated.  Removal of her left tube and ovary was discussed as possibly being helpful.  However, given the presence of large fibroids, the most efficient therapy would be a total abdominal hysterectomy and left salpingo-oophorectomy.  In an October 2011 statement the Veteran reported that treatment with a hysterectomy or medication was either not possible or unsuccessful.   

In light of the Veteran's reported symptoms and given that a VA examination has not been conducted since January 2008, the Board finds that a contemporaneous VA examination is necessary to adjudicate this claim.  As such, this appeal must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom she has received treatment for uterine fibroids status post-myomectomy with mittelschmerz, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant VA treatment records, if any, not already in the claims file. 

3.  Invite the Veteran to submit a statement regarding the frequency and severity of her symptoms.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of her uterine fibroids status post-myomectomy with mittelschmerz.  All necessary tests should be conducted.  The examiner is requested to address the following:

a) Describe the nature and severity of all manifestations of the Veteran's uterine fibroids status post-myomectomy with mittelschmerz.  

b) State whether the Veteran's symptoms relating to uterine fibroids status post-myomectomy with mittelschmerz require continuous medication for control.  If her symptoms cannot be controlled with continuous treatment, please state that finding.

c) Describe the functional impact the Veteran's service-connected gynecological disability has on her daily life and employability.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

